Citation Nr: 1508481	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to a service-connected temporomandibular joint (TMJ) disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in June 2013.  A transcript of that proceeding is of record.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record indicates that the RO has not considered all pertinent evidence it received prior to its certification of the appeal to the Board in early May 2013, nor reference same in any decisional document.  Such evidence includes VA treatment records compiled at its outpatient facility located in Reno, Nevada, during which the Veteran made known his complaints of disturbed sleep and arrangements were made to schedule the Veteran for a sleep study, although such plans were cancelled as a result of the Veteran's relocation to South Dakota.  In addition, the RO did not also consider or otherwise reference, in any statement of the case or supplemental statement of the case, the report of a VA examination conducted in late November 2012 reflecting, among other things, the Veteran's sleep complaints and entry of Axis III diagnoses of sleep apnea and a TMJ disorder.  Such evidence was not submitted by the Veteran, but compiled or obtained by VA, and therefore the change in the law effectuated by the Honoring America's Veterans and Caring for Lamp Lejeune's Families Act of 202, Public Law 112-154, (providing that RO consideration is not required for evidence submitted by the appellant or his/her representative where the substantive appeal is received on or after February 2, 2013), is not for application in this instance.  Rather, the failure of the RO to undertake consideration of that evidence is violative of 38 C.F.R. §§ 3.103, 19.29, 19.31 (2014), and further actions to ensure that all of the pertinent evidence is initially reviewed by the AOJ are needed.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The record also includes certain other pertinent evidence, largely including reports of VA medical examinations and/or treatment, which was compiled and made a part of the claims folder following the RO's certification of this case to the Board.  While solicitation of a waiver of RO consideration is generally sought by the Board in such an instance, there are other compelling reasons requiring remand of this case and, as such, AOJ consideration of the evidence developed after the May 2013 appeal certification may be accomplished on remand.  

The Board also notes that the Veteran offered sworn testimony at his Board hearing in August 2013 that a VA medical professional had indicated to him that his sleep apnea was the result of his service-connected TMJ dysfunction.  However, VA treatment notes now of record do not reflect any notation by a VA medical professional to that effect.  On remand it is advisable to request that the Veteran be asked to provide the name(s) of the VA medical professional(s) who have linked his sleep apnea to his TMJ disorder and the dates that link was communicated to the Veteran.  Upon receipt of that information, the AOJ should then ensure that all pertinent treatment reports from those medical professionals identified by the Veteran are contained within his VA claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify in writing any VA medical professional who has indicated to him that his service-connected TMJ disorder either caused or aggravated his sleep apnea and the approximate dates that relationship was made known to him.  



Upon receipt of that information, the AOJ should then ensure that all available treatment records from the identified medical providers are made a part of the Veteran's VA claims folder.  

2.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

3.  Thereafter, readjudicate the issue on appeal on the basis of all of the evidence of record, including but not limited to the outpatient treatment records compiled at a VA facility in Reno, Nevada; the report of a VA psychiatric examination conducted in November 2012; and all of the evidence developed or received following the RO's May 2013 certification of appeal.  If the benefit sought by the Veteran is not granted to his satisfaction, provide him with a supplemental statement of the case and afford him a reasonable period for a response, prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




